Case 8:21-cv-00144-VMC-AAS Document 17 Filed 02/24/21 Page 1 of 3 PageID 145




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 SUNCOAST WATERKEEPER, a
 Florida non-profit public benefit
 corporation,

               Plaintiff,

 v.                                           Case No. 8:21-cv-00144

 SUNCOAST METALS, LLC, a
 Florida Corporation; PARADISE
 PROPERTIES OF LONGBOAT KEY,
 LLC, a Florida Corporation,

               Defendants.


              SUPPLEMENTAL LOCAL RULE 3.01(G) CERTIFICATION

             Counsel for Defendants, consulted with counsel for Plaintiff via email

concerning the relief requested in Defendants’ Motion for Extension of Time.

Counsel for Plaintiff agrees to the extension to the extent it applies to an Answer but

not to the extent it applies to a responsive motion. Counsel for Defendants has not

ascertained whether an answer or defensive motion is the appropriate response and

is not willing to waive any rights, and therefore is still seeking the same relief. For

the reasons set forth in Defendants’ Motion for Extension of Time, Defendants

continue to request an Order from the Court granting Defendants an extension of



01458395-1                              Page 1 of 3
Case 8:21-cv-00144-VMC-AAS Document 17 Filed 02/24/21 Page 2 of 3 PageID 146




twenty (20) days, up to and including March 18, 2021, with which to respond to the

Complaint.

             Respectfully submitted this 24th day of February, 2021.

                                                    /s/ Kevin S. Hennessy
                                                KEVIN S. HENNESSY, ESQUIRE
                                                Florida Bar No. 0602558
                                                NICOLE J. POOT, ESQUIRE
                                                Florida Bar No. 0118858
                                                LEWIS, LONGMAN & WALKER, P.A.
                                                100 Second Avenue South, Suite 501-S
                                                St. Petersburg, FL 33701
                                                Telephone: (727) 245-0820
                                                Facsimile: (727) 290-4057
                                                Primary Email: khennessy@llw-law.com
                                                                 npoot@llw-law.com
                                                Secondary Email: jbissette@llw-law.com
                                                                    jdavy@llw-law.com

                                                Counsel for Defendants, Suncoast Metals,
                                                LLC and Paradise Properties of Longboat
                                                Key, LLC




01458395-1                                 Page 2 of 3
Case 8:21-cv-00144-VMC-AAS Document 17 Filed 02/24/21 Page 3 of 3 PageID 147




                                  CERTIFICATE OF SERVICE

             I hereby certify that on February 24, 2021, a true and accurate copy of the

foregoing was electronically filed with the Clerk of the Court using CM/ECF which

will serve notice of electronic filing to all parties of record:

 Justin Bloom, Esq.                             Jason Flanders, Esq.
 Justin Bloom Attorney At Law, P.A.             Aqua Terra Sweis Law Group
 P.O. Box 1028                                  4030 Martin Luther King Jr. Way
 Sarasota, FL 34230                             Oakland, CA 94609
 Telephone: (917) 991-7593                      Telephone: (916) 202-3018
 E-Mail: bloomesq1@gmail.com                    E-Mail: jfr@atalawgroup.com
 Counsel for Plaintiff, Suncoast                Co-Counsel for Plaintiff, Suncoast
 Waterkeeper                                    Waterkeeper

                                                  /s/ Kevin S. Hennessy
                                               KEVIN S. HENNESSY, ESQUIRE
                                               Florida Bar No. 0602558
                                               NICOLE J. POOT, ESQUIRE
                                               Florida Bar No. 0118858




01458395-1                                Page 3 of 3
